Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-19, as originally filed 02 MAR. 2021, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 MAR. 21 and 16 SEP. 21 was/were filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2, 5-6, and 8 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Cruise US 4819396 A.
As per claim 1 Cruise teaches a construction element (see "FIGS. 14 and 15 disclose a 4 inch standard ICMU of the present invention" 13:62; this is recognized as a " construction element" as broadly claimed) comprising: 
a frame (inner load-bearing portion 311, outer insulating portion 312 and 313, FIG. 14; these are recognized as teaching "a first frame" as broadly claimed) comprising a cavity opening through an upper opening and a lower opening (see cavity at insulation cores 335 through 337 and 325 through 327" FIG. 14), and 
a block (insulative material 343 and 344, FIG. 15) arranged to move in a first direction in the cavity under the action of an external pressure (see FIG. 15; this is recognized as "arranged to move" as broadly claimed) and to remain blocked at least partially in the cavity in the absence of external pressure (see FIG. 15; this is recognized as "remain blocked" as broadly claimed), 
wherein an upper end of the block is configured to engage the upper opening of the cavity and is configured to engage the lower opening of the cavity (see "Ribs 341 and 342… adapted to contact the insulative material in the ICMU placed directly on top" 14:33; this is recognized to teach "engaging… in the lower opening"). 



As per claim 5 Cruise teaches the limitation according to claim 1, wherein upper end of the block is chamfered and/or corners of the upper end of the block are rounded (see "rounded" proximate 341, FIG. 15).

As per claim 6 Cruise teaches the limitation according to claim 1, wherein the frame comprises lateral panels delimiting the cavity laterally, and wherein the block is configured to be in mechanical contact with all the lateral panels of the frame when the block is blocked, at least partially, in the cavity (see "in mechanical contact… at least partially" FIG. 15). 

As per claim 8 Cruise teaches the limitation according to claim 1, wherein the cavity is delimited by flat surfaces parallel to the first direction (FIG. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Cruise in view of Kennedy et al. US 5066440 A (Kennedy).
As per claim 3-4 Cruise teaches the limitations according to claim 1 but fails to explicitly disclose:
wherein a difference, taken in absolute value, between at least one lateral extent of the cavity and a corresponding lateral extent of the block measured when the block is outside the cavity is less than 3 mm; and 
a difference, in absolute value, between a width of the cavity and a width of the block measured when the block is outside the cavity is less than 3 mm, and/or a difference, in absolute value, between a depth of the cavity and a depth of the block measured when the block is outside the cavity is less than 3 mm.
Kennedy teaches this absolute value, specifically:
wherein a difference, taken in absolute value, between at least one lateral extent of the cavity and a corresponding lateral extent of the block measured 
a difference, in absolute value, between a width of the cavity and a width of the block measured when the block is outside the cavity is less than 3 mm, and/or a difference, in absolute value, between a depth of the cavity and a depth of the block measured when the block is outside the cavity is less than 3 mm ("insulating portion 134 preferably extends from about 0.1 to 0.4 inches" 9:27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cruise by including the absolute value as taught by Kennedy as an obvious design choice in order to insure continuity between the blocks and because changes in size do not constitute a patentable difference (Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Cruise in view of WALSER DE 1907143 A1 (Walser).
As per claim 7 Cruise teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein a height of the frame is equal to a height of the block.
Walser teaches these relative dimensions, specifically:
wherein a height of the frame is equal to a height of the block (FIG. 10).
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Cruise in view of DOULONNE FR 3052798 A1 (Doulonne; translation attached).
As per claim 9 Cruise teaches the limitation according to claim 1 but fails to explicitly disclose:
the frame is at least partially made of one of wood and polymer.
Doulonne teaches outer walls of the claimed materials, specifically:
the frame is at least partially made of one of wood and polymer (see "7. Block (1) … outer walls (100, 200) … solid wood").
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cruise by substituting the obvious material of wood as taught by Doulonne as an obvious design choice to use a cheap and available saw-able material which would allow the users to modify the frame as desired using hand tools. 

Claim 10-11, 13, 15-17, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Cruise.
laim 10 and 16, Cruise teaches the limitation according to claim 1 but fails to explicitly disclose:
a second construction element according to claim 1,
wherein the frame of the second construction element is placed on the frame of the first construction element and the block of the first construction element is mechanically blocked in the cavity of the frame of the first construction element and in the cavity of the frame of the second construction element.
In a further development, Cruise teaches an obvious duplication of parts capable of use with the panel of FIG. 15 to form a structure, specifically:
a second construction element according to claim 1 (see "Second course 162" FIG. 12),
wherein the frame of the second construction element is placed on the frame of the first construction element and the block of the first construction element is mechanically blocked in the cavity of the frame of the first construction element and in the cavity of the frame of the second construction element (see "Ribs 341 and 342… adapted to contact the insulative material in the ICMU placed directly on top" 14:33; this is recognized to teach "engaging… in the lower opening").
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cruise by duplicating the blocks to provide a second block —i.e. a second course, or a second frame—as taught by Cruise in order to form a wall and because it has been held that mere duplication of parts has no patentable significance In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

As per claim 11, 13, 19, 17, 12, 18, and 14 Cruise teaches the limitation according to claim 1 but fails to explicitly disclose:
(11) a second construction elements according to claim 1, wherein the frame of the first construction element is laterally fixed to the frame of the second construction element;
(13) at least a first one of the construction modules comprising: 
a first block located in a first cavity of the first construction module and in a cavity of a second of the construction modules; and 
a second block located in a second cavity of the first construction module and in a cavity of a third of the construction modules;
(19) A building comprising a wall according to claim 13;
(17) A building comprising a module according to claim 11;
(12) A construction module comprising a first construction element according to claim 1 and a second construction element according to claim 1 wherein the frame of the first construction element is laterally fixed to the frame of the second construction element, the construction module further comprising a third construction element according to claim 1 laterally fixed to the frame of the second construction element;
(18) A building comprising a module according to claim 12; and
(14) A building comprising at least one construction element according claim 1. 
In a further development, Cruise teaches an obvious duplication of parts capable of use with the panel of FIG. 15 to form a structure, specifically:
(11) a second construction elements according to claim 1, wherein the frame of the first construction element is laterally fixed to the frame of the second construction element (see "Second course 162" FIG. 12);
(13) at least a first one of the construction modules comprising: 
a first block located in a first cavity of the first construction module and in a cavity of a second of the construction modules (see "Ribs 341 and 342… adapted to contact the insulative material in the ICMU placed directly on top" 14:33; this is recognized to teach "a cavity of a second"); and 
a second block located in a second cavity of the first construction module and in a cavity of a third of the construction modules (see FIG. 12);
(19) A building comprising a wall according to claim 13 (see FIG. 12);
(17) A building comprising a module according to claim 11 (see FIG. 12);
(12) A construction module comprising a first construction element according to claim 1 and a second construction element according to claim 1 (see FIG. 12) wherein the frame of the first construction element is laterally fixed to the frame of the second construction element, the construction module further comprising a third construction element according to claim 1 laterally fixed to the frame of the second construction element (see FIG. 12; these are considered "laterally fixed" at least somewhat );
(18) A building comprising a module according to claim 12 (see FIG. 12); and
(14) A building comprising at least one construction element according claim 1 (see FIG. 12). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cruise by duplicating the blocks to provide a second block —i.e. a second course, a second frame, or a second construction element— as taught by Cruise in order to form a wall and because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

As per claim 15 Cruise teaches a method of constructing one of a wall and a vertical panel (see "FIGS. 14 and 15 disclose a 4 inch standard ICMU of the present invention" 13:62; this is recognized as a "vertical panel" as broadly claimed), the method comprising the steps of: 
providing a first frame (inner load-bearing portion 311, outer insulating portion 312 and 313, FIG. 14; these are recognized as teaching "a first frame" as broadly claimed) comprising a cavity opening through an upper opening and a lower opening, 
providing a block (insulative material 343 and 344, FIG. 15) configured to move in a first direction in the cavity of the first frame under the action of an external pressure and to remain blocked at least partially in the cavity of the first frame in the absence of external pressure (see FIG. 15; this is recognized as "remain locked" as broadly claimed), and to move in the first direction in the 
engaging the block in the upper opening of the cavity of the first frame and in the lower opening of the cavity of the second frame (see "Ribs 341 and 342… adapted to contact the insulative material in the ICMU placed directly on top" 14:33; this is recognized to teach "engaging… in the lower opening"). 
Cruise teaches a panel capable of interacting with a second panel, but fails to explicitly disclose:
providing a second frame comprising a cavity opening through an upper opening and a lower opening.
In a further development, Cruise teaches an obvious duplication of parts capable of use with the panel of FIG. 15, specifically:
providing a second frame (see "Second course 162" FIG. 12) comprising a cavity opening through an upper opening and a lower opening.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Cruise by duplicating the blocks to provide a second block —i.e. a second course, or a second frame—as taught by Cruise in order to form a wall and because it has been held that mere duplication of parts has no patentable significance In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baker US 10662662 B2 (FIG. 23 and 24 below) teaches a construction element capable of use in constructing a wall 

    PNG
    media_image1.png
    251
    523
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/




/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635